Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-21 are pending in the present application.  Based on applicant’s election of Group I and the species of claim 19, claims 2-5, 14-18 and 20 stand withdrawn from further consideration as being drawn to a nonelected invention/species. Claims 1, 6-13, 19 and 25 will be examined according to MPEP § 803.02.

Election/Restrictions
Applicant argues claim 14 explicitly dependent on claim 1 and requires all the limitations of the product claim 1, and claims 15-16 depend directly or indirectly on claim 14.  Accordingly, applicant argues 
claims 14-16 of Group (II) with explicit dependency on claim 1 of the elected Group (I) have unity of invention with the claims of the elected Group (I); 
whether the product of claim 1 may be obtained by different methods or from different sources, or whether it may be used in different ways for different purposes, are irrelevant to the “unity of invention” inquiry under PCT rules and
the present claim 1 is generic to the elected species as well as all non-elected species, and further, the molecules A and B and their alternatives are properly listed in a common Markush group, and their structural distinction is not a factor for “unity of invention” under PCT Rule 13.2 in this US national stage application. Therefore, timely examination of the withdrawn claims 2-5, 17-18 and 20 is also respectfully requested.
Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action and Election/Restriction dated 11/9/2020, the claimed invention lack unity of invention.  PCT Rule 13.2 states:
13.2    Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

As stated in the previous Office Actions, the common technical feature of compounds A and B is the pentacyclic triterpene backbone.  Said structure is known in the art as evidenced by Pengsuparp, and, thus, does not present a contribution over the prior art.  Therefore, the claims lack unity of invention under PCT rules.
	The fact that the claims are drawn to the same scope of compounds is irrelevant.  As noted by PCT 13.2, the issue is whether the compounds have “special technical features” that define a contribution over the prior art.
For this reason, the requirement is still deemed proper.
Claim Rejections - 35 USC § 101
The rejection of claims 1, 6-13 and 19 under 35 USC 101 is maintained and claim 21 is rejected under 35 USC 101.
Applicant argues the claims as amended is not a natural product and is markedly different from a natural product.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, 
the claim(s) are drawn to a chemical composition comprising

    PNG
    media_image1.png
    153
    270
    media_image1.png
    Greyscale
(applicant's elected species); and
the claimed compounds are found in nature as evidenced by the present specification (see page 13, lines 1-5 of the present specification).
The recitation of 
an intended use, i.e., is a stimulator of immune activity (see claims 1 and 11) or
that the compounds are not derived from an extract of Anthostema senegalense or from a separated fraction of a plant extract of Anthostema senegalense and present in the composition in a concentration higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense (see instant claims 1 and 11) or
that the compounds are synthetically obtained (see claim 6), 
does not result in a structural difference between the claimed compound(s) and the 


Claims 10 and 12 state the composition is in “the form of a medicament or a food-dietary supplement” and “an oral galenic form”.  These formulations can be formed by mixing the naturally occurring compound(s) with naturally occurring carriers such as water, talc, sugars, etc. and are not considered to lend a structural distinction to this particular formulations. Thus, claims 10 and 12 are also not considered to be directed to patent eligible subject matter.
In short, the claims as amended do not results in compositions comprising any additional elements that sufficiently amount to significantly more than the judicial exception.  Difference in the concentration or obtaining the compound(s) from other sources or synthetically does not change the structure or function of the compound(s) from that found in nature.
For these reasons, the rejection of claims 1, 6-13 and 19 under 35 USC 101 is maintained and claim 21 is rejected under 35 USC 101.

Double-patenting rejection
The rejection of claims 1, 6-13 and 19 on the ground of nonstatutory double patenting over claims of US Patent No. 10,517,826 is maintained and claim 21 is rejected on the ground of nonstatutory double patenting over claims of US Patent 
No. 10,517,826.

Both sets of claims are drawn to compositions comprising plant extracts of Anthostema senegalense (see instant claims 7-9).  The recitation that the at least one molecule is derived from a separated fraction of a plant extract of Anthostema senegalense and present in the composition in a concentration higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense is noted.  However, the instant claims do not identify the amount of said “at least one molecule” and, thus, would be inclusive of any amount of said molecule in the extract.
For this reason, the rejection of claims 1, 6-13 and 19 on the ground of nonstatutory double patenting over claims of US Patent No. 10,517,826 is maintained and claim 21 is rejected on the ground of nonstatutory double patenting over claims of US Patent No. 10,517,826.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-13, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species).  See MPEP § 2163.05.
As recognized by MPEP § 608.04(a), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
Here, the claimed invention was amended to recite “wherein the composition comprises the at least one molecule either (i) not derived from a plant extract of 
In support of said amendment, applicant points to page 13, lines 6-33:

    PNG
    media_image2.png
    716
    657
    media_image2.png
    Greyscale
and page 16, lines 3-12:

    PNG
    media_image3.png
    258
    649
    media_image3.png
    Greyscale

The examiner fails to see how said cited portions of the present specification provides support for the recited limitation.  
In fact, page 6, lines 11-15 of the present specification clearly states, the compounds are of natural origin and are derived from a plant extract of Anthostema senegalense:

    PNG
    media_image4.png
    124
    609
    media_image4.png
    Greyscale

There is also no disclosure in the present specification of any concentration of the compound(s) in the claimed composition.  In other words, the phrase “a concentration higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense” is not supported by the present specification.
This is both a written description rejection and a new matter rejection.

The rejection of claims 1 and 6-13 under 35 USC 112, second paragraph, as set forth in the previous Office Action is withdrawn.
Claims 1, 6-13, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant invention was amended to recite the limitation “wherein the composition comprises the at least one molecule either (i) not derived from a plant extract of Anthostema senegalense, or (ii) derived from a separated fraction of a plant extract of Anthostema senegalense and present in the composition in a concentration higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense”.  
However, it is unclear what is intended by the phrase wherein the composition comprises the at least one molecule is “derived from a separated fraction of a plant extract of Anthostema senegalense and present in the composition in a concentration higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense”.  For example, what is the “concentration” that is higher than in another composition prepared from a same amount of a non-fractionated extract of Anthostema senegalense; could there be overlap in concentrations if prepared from different amounts of the two extracts and, if so, how does one differentiate which is claimed?  What happens if the concentrations of the molecule present in two compositions obtained from different amounts of a fractionated and a non-fractionated extract are the same? 
For this reason, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.
The rejection of claim 11 under 35 USC 112, 4th paragraph, as being of improper dependent form is maintained.
Applicant argues, claim 11 recites that the at least one molecule is present in the composition in an amount effective to exhibit a biological activity against at least one selected from the group consisting of HIV infection type 1, HIV infection type 2, AIDS, and clinical manifestations that accompany AIDS.  Applicant’s argument was considered but not persuasive for the following reason.
The present specification does not define what an amount effective to exhibit a biological activity against at least one selected from the group consisting of HIV infection type 1, HIV infection type 2, AIDS, and clinical manifestations that accompany AIDS.  Thus, the recitation that an effective amount is present would be inclusive of any amount as encompassed by parent claim 1.  As noted in the previous Office Action, the recitation of the intended use of the composition of parent claim 1 does not limit the scope of the claimed composition.
For this reason, the rejection of claim 11 under 35 USC 112, 4th paragraph, as being of improper dependent form is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 6-11 and 19 under 35 USC 102(a)(1) over Kone et al. (Pharmaceutical Biology, 2005) is maintained and claim 21 is rejected under 35 USC 102(a)(1) over Kone et al. (Pharmaceutical Biology, 2005).
See Response below.


Claim Rejections - 35 USC § 103
The rejection of claims 1, 6-13 and 19 under 35 USC 103 over Kone et al. (Pharmaceutical Biology, 2005) in view of Balde (US 2012/0315327) is maintained and claim 21 is rejected under 35 USC 103 over Kone et al. (Pharmaceutical Biology, 2005) in view of Balde (US 2012/0315327).
See Response below.

Response to Arguments
Applicant argues, Kone does not suggest performing fractionation of the plant extract, let alone guidance and/or expectation of success in performing such fractionation, i.e., how to perform the fractionation and whether a resulting fraction, and which, might have increased biological activity.  Applicant’s argument was considered but not persuasive for the following reason.
The claimed invention is drawn to a composition and, thus, the recitation of a process of obtaining said composition does not lend patentability to a known composition.  Applicant has not provided any evidence of differences between the prior art composition and the claimed composition based on the process by which it is obtained.
For this reason, the rejections of (i) claims 1, 6-11 and 19 under 35 USC 102(a)(1) over Kone et al. (Pharmaceutical Biology, 2005) and claim 21 is rejected under 35 USC 102(a)(1) over Kone et al. (Pharmaceutical Biology, 2005) and (ii) claims 1, 6-13 and 19 under 35 USC 103 over Kone et al. (Pharmaceutical Biology, 2005) in view of Balde (US 2012/0315327) are maintained and claim 21 is rejected under 35 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628